Citation Nr: 1212529	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial schedular rating higher than 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 26, 2007, for service connection and an initial 50 percent rating for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from December 1968 to August 1971.

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection for PTSD and assigned an initial 30 percent rating effective from August 7, 2007.  The Veteran timely appealed for a higher initial schedular PTSD rating and an earlier effective date for that rating.  In January 2009, the RO granted an earlier effective date of July 26, 2007, for service connection for PTSD and the initial rating.  In September 2011, the RO granted a higher initial schedular rating for PTSD (50 percent) effective from July 26, 2007.  The Veteran has continued his appeal for a higher initial schedular rating and earlier effective date for that rating.   

The Veteran submitted a timely notice of disagreement (hereinafter: NOD) to both the initial 30 percent PTSD rating and the effective date for that rating.  No statement of the case (hereinafter: SOC) has been issued addressing the effective date issue and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to PTSD.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.


REMAND

Initial Schedular Rating for PTSD

The Veteran maintains that PTSD should be rated higher than 50 percent.  In March 2009, he reported that he applied for Social Security Administration (SSA) unemployability benefits.  The SSA records have not been obtained.  The SSA records might be pertinent to the claim and therefore VA's duty to assist includes obtaining them.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (BVA erred when it failed to provide reasons and bases for its conclusion that SSA records were not relevant to the claim). 

Earlier Effective Date 

In a February 2008 rating decision, the RO granted service connection for PTSD and assigned an initial rating effective from August 7, 2007.  The Veteran submitted a timely NOD to the effective date.  In January 2009, the RO issued another rating decision that granted an earlier effective date of July 26, 2007, for service connection and an initial PTSD rating.  The Veteran submitted a new NOD expressing continued dissatisfaction with the effective date.  No statement of the case (hereinafter: SOC) has been issued addressing the effective date for service connection.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Total Disability Rating Based on Individual Unemployability (TDIU) 

The Veteran has alleged that PTSD precludes him from securing or following a substantially gainful occupation.  This is an implied claim for TDIU.  Rice, supra.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should contact SSA and obtain all relevant SSA decisions and the medical records upon which the decisions are based.  

2.  The AMC should develop the TDIU claim as necessary.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

3.  The AMC should issue an SOC addressing the effective date for service connection for PTSD.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

4.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran (currently unrepresented) should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


